Earl Warren: -- Hostetter versus Idlewild Bon Voyage Liquor Corporation and Number 389, Department of Revenue versus James B. Beam Distilling Company. Mr. Galt.
Irving Galt: Mr. Chief Justice and may it please the Court. This is an appeal by the defendants, the chairman and members of the State Liquor Authority in the State of New York from the judgment of a three-judge statutory court in the Southern District of New York. The judgment from which the appeal is taken had among other things declared that the application to appellee's resale liquor operations of the licensing -- liquor licensing requirements of the Alcoholic Beverage Control Law impinged upon and were in violation of the Supremacy and Commerce Clauses of the Constitution and the court below also issued an injunction permanently prohibiting the State Liquor Authority from interfering in anywise with the resale operations conducted by appellee.
Earl Warren: (Inaudible) for the information that was present. I -- I was under the impression that because these two cases were in the same area that they had been consolidated for argument but I just want to announce now that that --
Irving Galt: No.
Earl Warren: -- is not the fact that it seems to have been has different issue and we'll follow this directly.
Irving Galt: That's my understanding, too, Your Honor.
Earl Warren: Yes.
Irving Galt: Now, I want to point out to the Court that first, I should say that I'm going in the interest of saving time since this is on a summary calendar to skip the procedural steps which resulted in this case once before having come before this Court. I think it's unnecessary to any of the substantive issues now presented to discuss that in anywise. But what is ultimately at stake in this litigation is no less than the right of the States to license and regulation, the distribution and sale of intoxicating liquors. And I think I need hardly remind this Court that by now, in the year 1964, there was no question whatever of the unique and special status of liquors. Now, constitutionally and from the whole history of legislative and judicial decision and development, it's quite clear that liquor is in a class by itself and not to be treated for purposes of the Commerce Clause or otherwise in the same category as such ordinary commodities as oil, milk and anything else that one might think of. And more specifically, the question here is whether the State of New York may constitutionally apply its liquor licensing requirements to the appellee's resale liquor operations. And very briefly, I'd like to summarize what those operations are. The plaintiff -- the appellee is a New York corporation which maintains its office and principal place of business at what was known as the Idlewild and is now the Kennedy International Airport. It maintained its private office or shop -- its principal shop on the second floor of the arrival's building at the airport. It also has and that the start of this litigation had selling counters at the Pan American and TWA counters within the airport. But now --
Potter Stewart: Had the --
Irving Galt: Pardon.
Potter Stewart: Is that the only place where -- where it deals with customers?
Irving Galt: No. Not now. Since the litigation started, and we've referred to this in our briefs and I'm sure that counsel will not again say the accuracy of my statement. Since then, they have already opened to our knowledge at least one place in the East Side Airlines Terminal. That's over in the borough of Manhattan. And that's a place from which conveyances can bring passengers to the airport. And that's very important, Mr. Justice Stewart if I may say so because this is not on federal territory, even that portion which is in the airport is not on federally ceded territory, but even more important, since the appellee suggests that it had some sort of federal license or federal authorization from the Customs Department, from the Customs people. This is a very strange thing. The opening of this new sales outlet at the East Side Airlines Terminal points to the fact that if they're correct in their contention, what is to stop this plaintiff alone from opening outlets throughout the State of New York absolutely unregulated, unsupervised, unlicensed and untouchable by the State of New York.
Potter Stewart: There's no liquor there, is there?
Irving Galt: Well, the -- so far as I know, there's no liquor at -- at either the two counters or at the -- at the sales place, the sales counter are now on the East Side Airline Terminal. There is, however, liquor stored at the --
Potter Stewart: Arrivals building.
Irving Galt: -- at the arrivals building at its principal office.
Potter Stewart: And presumably, there are no customers there, are there?
Irving Galt: Yes, customers come in there.
Potter Stewart: Well, I know but this isn't for coming -- for arriving customers, this is for departing customers.
Irving Galt: Right.
Potter Stewart: As I have the impression from the record that the arrivals building office was where the liquor was stored.
Irving Galt: That's right.
Potter Stewart: And that the place is where they deal with the customers are in the TWA building, the Pan Am building and since --
Irving Galt: No, also the arrival building.
Potter Stewart: -- the record in this case disclose to the East Side Terminal.
Irving Galt: So far as we know, and I believe so far as the record discloses, I believe that the principle place of selling is at the arrivals building. That's their main office.
Potter Stewart: That's right. They're in inappropriate place for the nature their business.
Irving Galt: Well --
Potter Stewart: The Department --
Irving Galt: I think -- I think the whole business is entirely inappropriate --
Potter Stewart: Well, I understand that (Voice Overlap) --
Irving Galt: -- illegal and whatever place it would be conducted at would be equally inappropriate. However, it's -- it's especially inappropriate, I should think, when this is an arrivals building. However, this does not inhibit them in the slightest from doing what has already at the date of the trial proved to be a substantial business. Now --
Speaker: (Inaudible)
Irving Galt: Who operates the warehouse? The plaintiff itself. And I do not concede that it is a warehouse but on the contrary, it is not a warehouse at all. One of the points we will make is that this sort of three wheeling operation has an informality which is to me, astounding. This is not, under any known federal regulation, under any known federal formula or any known state statute for that matter or warehouse which -- which complies with any definitions or any requirements of that sort. This plaintiff purchases its supplies from wholesalers located in Philadelphia, Washington, and I believe Baltimore, and it has these liquors shipped by the case from across state lines to its proprietary place, private proprietary place here in New York. And it's an unbonded operation. The plaintiff, admittedly, at the trial, carries no bond of any kind whatever. And these liquors are sent to it and are stored by the case. However, they are sold by the bottle. Complaint had said, "One bottle per passenger". It developed at the trial that the -- the sales were up to two bottles per passenger.
Arthur J. Goldberg: Mr. Galt, can I interrupt you (Voice Overlap) --
Irving Galt: Certainly.
Arthur J. Goldberg: -- to see if I can follow the flow of this liquor. As I understand you, the plaintiff reported this from out-of-state --
Irving Galt: Wholesaler.
Arthur J. Goldberg: (Inaudible)
Irving Galt: Right.
Arthur J. Goldberg: At that point, the liquors were found in a warehouse in New York. And, if I understand it correctly, the ship by bonded trust through the -- to New York --
Irving Galt: Right.
Arthur J. Goldberg: -- at that point is (Inaudible) is that correct?
Irving Galt: Well, now, Mr. Tuttle is shaking his head. This was a point of violent disagreement between us at the trial. I say absolutely unbonded. This plaintiff neither by any principle of law, which I can find nor by any statute, in fact, contrary to the statute itself carries no bond. There is no bond such as required by 1557 (b), I think it's Title XX -- Title XIX, known as 557 (b) when a withdrawal is made from a storage warehouse, when a withdrawal of liquor is made to someone else who was not the exporter or the importer when the transaction is not directly by the party at the warehouse, a bond -- new bond is supposed to be filed, no such bond.
Arthur J. Goldberg: I just mean specifically (Inaudible) that was involved between you and Mr. Tuttle. I'm just trying to trace the physical progression of the -- of the growth --
Irving Galt: Right.
Arthur J. Goldberg: -- without reference to the legal effect of it --
Irving Galt: Right.
Arthur J. Goldberg: -- that when he gets off with this bonded trust and then it's placed in the possession of the --
Irving Galt: Plaintiff.
Arthur J. Goldberg: Of the plaintiff, places their possession.
Irving Galt: Correct.
Arthur J. Goldberg: That's your argument, is that correct?
Irving Galt: Right.
Arthur J. Goldberg: Let's go to the airport, in their premise. And their -- those premises are not the type of bond this warehouse from which they were withdrawn, that's your point (Voice Overlap) --
Irving Galt: That is certainly correct, Your Honor. I don't think Mr. Tuttle will (Voice Overlap) --
Arthur J. Goldberg: Indeed I understand your position of custody.
Irving Galt: Right.
Arthur J. Goldberg: (Inaudible)
Speaker: (Inaudible)
Irving Galt: Pardon.
Hugo L. Black: (Inaudible)
Irving Galt: To -- no. What they do is they deliver them to the departing airplanes. They -- the plaintiff delivers this after a sale is made, customers come in. Departing airline passengers and I add the word "presumably" because it would be easy for me or anyone to pose as a departing airline passenger, but departing airline passengers come into their place of business, identify themselves as such in some way. And then the liquor is sent to the plane from which they are to depart and presumably not delivered until the passenger reaches his destination overseas. Now, I want to make one thing very --
Earl Warren: Do you say presumably --
Irving Galt: -- clear and emphatic.
Earl Warren: -- do you say presumably not delivered until then.
Irving Galt: Yes.
Earl Warren: Is there any evidence that they -- that any of this liquor has been otherwise delivered?
Irving Galt: No. I must say to Your Honor, first of all, we haven't had the -- haven't had any investigation made of overseas planes, trips and anyway. We have been under a stay both successive formal stays and informally accepted stays which have prevented us during the course of this litigation from in anywise in investigating or conducting any activities with respect to their operations. But I point to the fact that this Court itself has said many times, it has noted many times, the tendency of liquor to get out of bounds, language used in cases like Duckworth and the like. But I think it's clear here that many things could and might be done under an operation of this sort. And this is what we not only very strongly suggested below but what we certainly suggest here. However, we don't rest on diversion. What I want to point out to the Court is that this liquor is stored sometimes for 30 days or more by acknowledgment of the plaintiff's precedent at the trial. He was admitted that for a period of 30 days and more, this liquor is stored at the plaintiff's private premises before being resold to departing airline passengers. Now, it seemed perfectly clear to me, the New York statute is printed in the appendix at pages 42 and 43 of our brief. First, that this plaintiff, beyond question, is purchasing from wholesalers, causing the liquors to be delivered to them in the State of New York across state lines, keeping the liquors, storing the liquors, soliciting sales in New York and selling in New York. All of that is plainly selling within the clear and explicit language of Section 3, Subdivision 28 of our New York Alcoholic Beverage Control Law.
Speaker: The Court would seem to be very clear that this New York statute did not reach this operation at all. It all but held that as I read its opinion.
Irving Galt: Well, the court below, I -- I must say this, the court below took the last phrase of the statute, which is printed at page 42 of our brief, and shall include the delivery of any alcoholic beverage in the State. As though it read, I must include the delivery of any alcoholic beverage in the State. Now actually, there is delivery to begin with. It's delivered from the wholesalers to these people. That's the first point. But in addition to that, I want to point out that the -- this is a very broad statutory definition. New York is protecting itself in the trafficking in liquors. And therefore, it's very clear that this was not meant to limit the statutory definition and to so narrow, the ordinary concept of selling as to require in every instance for a sale delivery ultimately to be made in the State of New York.
Speaker: This statute --
Irving Galt: This was the broaden --
Speaker: -- it's never been construed by your courts, I take it by the New York court.
Irving Galt: The Subdivision 28 --
Speaker: I mean --
Irving Galt: -- I'm sure it has been on this particular --
Speaker: Well, not under -- in relation to this enterprise.
Irving Galt: No. But I will say, I will say that there's a case which is cited in our brief, the Red Hook case in New York Court of Appeals, the case which I argued some years ago, which will show very clearly that the New York courts undoubtedly would construe this and I say this was all due deference to the court below, undoubtedly would have construed this operation is coming within the sales definition. More important, Mr. Justice Harlan, note -- at no time in the initial stages of this litigation and during and through the trial that the plaintiff suggests that it wasn't within the definition. What plaintiff's suggestion is and was or was at that time, they may have changed it by now. But throughout the trial, and after they're going up to this Court and then the trial which followed, throughout the trial, their position was that this was -- this application of New York's laws to its operations where in violation of the Supremacy and Commerce Clauses of the Constitution. And it's only now possibly with the -- if it is in suggestion from the opinion below that counsel now elaborates have been on the same sort of ideas and Your Honors suggest. But I think it's very clear and I don't doubt for a moment that -- that the Court will so find it that the New York statute amply covers, clearly and explicitly covers the appellee's operation.
Potter Stewart: How about the case of Rosenblum against Frankel in the appellate division?
Irving Galt: Well, that was the one I think which followed During against -- During against Valente and there, I can only say of that case this. That's not New York's highest court --
Potter Stewart: I understand that.
Irving Galt: -- but it is a pronouncement, a broad pronouncement as to not dealing an international transaction.
Potter Stewart: Right.
Irving Galt: It must be remembered that Rosenblum followed the During case, During against Valente. During against Valente was -- would concerns solely with the single free trades on that New York has, the one in Staten Island. And that whole case was postulated and premised on that concept of the exclusivity of federal jurisdiction and a free trade zone. And when in -- in Franklin -- Rosenblum rather against Frankel, the Court delivered that rather strange suggestion. It was done on the basis of the During case which I had nothing whatever to do with any such proposition. I don't think that that case, by any manner of any means, in anywise determine -- is determinative of this issue, very clearly, I think under any approach to this case. They are within the -- the physical functional requirements for the New York statute.
Potter Stewart: But truly not for us to decide, I suppose your position is, isn't it?
Irving Galt: Well, now, if there are any questions of -- of state interpretations, and we wanted to wear it include the trial that there would be, then we would say we have a defense of equitable abstention here. We were allowed to use that defense. We are allowed to use it. We feel that this Court need not be impeded by any such situations as Your Honor has just suggested that they are not truly dispositive of it. But if it were a case of New York construction, I should very much like the opportunity of going before the New York courts for that construction. We had not thought it necessary. We're anxious to dispose of this. We feel this solicit operation is going on check something like three or three and a half years now. And we feel that the -- the orderly administration of justice in the State of New York and indeed throughout the States of the country require that this kind of operation be stop in its tracks.
Potter Stewart: So the case the way it's been -- being argued here, as I understand it, is upon the hypothesis that the New York statute does, by its terms, apply to this operation. And so the issue here is whether it can constitutionally do so, isn't that it?
Irving Galt: This is our hypothesis and more than that, we think the language of the statute is so clear. The principle is so obviously applicable that there can be no question that they covered the operation. The question, as Your Honors suggest, is the constitutional question which originally these people raised in coming in for declaratory judgment and adjunctive relief.
Potter Stewart: And if it hadn't been that question, they couldn't have a three-judge federal court.
Irving Galt: That is correct. There would have been no substantial federal question and I assume that that's what this decided --
Potter Stewart: That was this case all about.
Irving Galt: -- was this Court held, although I did not argue it here on that prior occasion.
Potter Stewart: (Voice Overlap) --
Speaker: I suppose you -- excuse me. Suppose -- neither of you want us to construe the New York statute.
Irving Galt: I can't speak for Mr. Tuttle. Mr. Tuttle has very strong views of his own and I speak only for myself. I would assume that that should be Mr. Tuttle's view but I -- I would rather leave that to Mr. Tuttle himself.
Speaker: My difficulty --
Irving Galt: He has three (Voice Overlap) --
Speaker: -- my difficulty is you're asking us to decide the constitutional question on the premise. If the New York statute does cover this in the lower court and the strongest kind of term has indicated that if it had to decide the question, it doesn't think of New York. It's a kind of hypothetical question.
Irving Galt: Well, the lower court just expressed certain doubts based on -- on its own reading, or if I may differentially and I think more accurately say so, misreading of that language which I mentioned before. They did not go so far as do anything more than expressed opinions on that one. They were starting to talk about equitable abstention. However, if there'd be any question of New York interpretation, and I think there is none, I think these operations are very clearly within the New York statute, then I would say this case could not have been tried by a three-judge court and must first go to trial before the New York courts on the question of statutory construction.
Earl Warren: Could the -- could the respondents obtain a license in New York to transact this kind of business?
Irving Galt: No, they could not have for the reason first, that their premises were not located in the place which would have been licensable under the existing state of law. And moreover, under the -- under the situation which existed in New York under Rule 17 and Section 17 of the ABC law which have been construed by the New York courts, they -- there were no licenses, no resale licenses or retail licenses being issued. So they would not have received a -- a license.
Earl Warren: What is there about the premises?
Irving Galt: If they complied with New York requirements, they -- they possibly could receive them.
Earl Warren: What is there about the premises that would -- that would prevent them?
Irving Galt: They are located on the second floor of a building. That premises must be retail -- liquor licenses must be for stores on street level, among other things.So physically, they did not meet the requirements. Now, the contention here is -- is as to the Supremacy and Commerce Clauses and for the wedge in that respect. The plaintiffs attempt to use Section 311 of the Tariff Act of 1930. Now, Your Honors know that's simply a tax exemption statute. And even assuming these plaintiffs could comply with it, it would have absolutely no bearing insofar as giving any affirmative right on the federal law. And we've had this question in the case that's cited here, the American Travelers Club, a different three-judge statutory court in the same southern district. We've cited it in the briefs. Now, I think that both the plaintiffs and the court below certainly overlooked the unique constitutional status of liquors on the -- the Twenty-first Amendment under such acts as the Wilson, Webb-Kenyon, Federal Alcoholic Administration Act and the like. Those -- those statues, time doesn't permit it, but there at page 34 of our brief, even if we didn't have the Twenty-first Amendment, I would think both from the judicial history of interpretation of those statutes and from the language of the statutes themselves that it would be inconceivable that this operation could be set up as it has been in New York and with the Twenty-first Amendment. Of course, the Twenty-first Amendment absolutely prohibits any operations in violation of state law where there is use for delivery of liquor within the State. Now, there are undoubtedly has been, if we need to go so far as the Twenty-first Amendment. Unquestionably, there is use in the State of New York. First, there's delivery, the liquors were delivered to them in the State of New York, sold to them as the sale to them first from the wholesalers. Then there is use -- they're stored in New York, there is solicitation, there were sales. If this be not use, then I don't know what this clear and explicit language of the Twenty-first Amendment could possibly refer to. Now, there are many Supreme Court cases and many decisions of this Court in which it hold that under Section 2 of the Twenty-first Amendment, the State power cannot, when it comes to liquor traffic, be limited by the Commerce Clause. And there are many cases to that effect beginning with the State Board against Young's case in 1936. Not long after the Amendment, a series of cases came into this Court. The Twenty-first Amendment was construed and construed no uncertain terms. And it -- there were cases later on after these series of cases that we've mentioned State Boards, Ziffrin, Mahoney and the like. There were cases such as Duckworth and Carter which involve simply transportation through a State where this Court did not find it necessary to reach the Twenty-first Amendment. Although some concurring justices, like Mr. Justice Jackson and Mr. Justice Frankfurter, thought that the Twenty-first should been -- should have been reached. But I should think that if there was any question as to the applicability of the Twenty-first Amendment, the situations of the kind we have at bar, they certainly will lay finally to rest by this Court's 1958 decisions in California against Washington and even more appropriate, Gordon against Texas. It's true those were first, two or three line per curiam opinions but they were -- they cited the Twenty-first Amendment very significantly and they allowed that none of their force by the fact that they were short per curiam opinions. I --
Speaker: They also say -- they also say (Voice Overlap) --
Irving Galt: Yes. But the important and decisive thing, it seems to me, is that they cited, under those state of facts, the Twenty-first Amendment. And I would say that if need be, if we were deprived of the Twenty-first Amendment's applicability in this case, most assuredly, the other factors -- federal statutes that we've mentioned, that we have to show reasonableness of the regulation, it would be very easy to show it although it's impossible in the one or two minutes I think I have left.
Earl Warren: We'll recess now.